DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LEON WANG on 10/11/2021.

The application has been amended as follows: 
METHODS AND SYSTEMS FOR INTERACTING WITH MOBILE DEVICE 
PRIORITY CLAIM
This application claims the benefit, under 35 U.S.C. § 119(e), of U.S. Provisional Patent Application No. 62/619,024 filed 18 January 2018, which is incorporated herein by reference.
TECHNICAL FIELD
This disclosure generally relates to on-device systems for interacting with mobile devices and data. 
BACKGROUND
For machine-learning algorithms, one way to get better performance is to provide the algorithm more data. The data may be manually labeled by users or may be collected from a user’s mobile device and uploaded to a cloud server. However, obtaining labeled data can be a very expensive, tedious, and resource-intensive task. Furthermore, servers containing the user data are often controlled and owned by a private organization, which could raise concerns about the user’s privacy. 
k nearest neighbors (KNN) or sparse-PCA for feature detection within a single sensor modality. For multimodal features, Restricted Boltzmann Machines and Deep Multimodal Encoding have been used to identify joint features and estimate missing or discontinuous data. However, these methods are all time-consuming, resource-intensive, and require server infrastructures to run. Furthermore, these methods create challenges on mobile devices and raise privacy concerns about the user data.
BRIEF DESCRIPTION OF THE DRAWINGS
FIGS. 1A-B illustrate an example system diagram for interacting with mobile devices. 
FIG. 2 illustrates example modules for a sensing layer of the system. 
FIG. 3A illustrates a figure showing examples of observed raw data points and their trajectories sampled in the spatial domain.
FIG. 3B illustrates a figure showing examples of raw data points and their estimated trajectory in the spatio-temporal domain.
FIG. 4A illustrates a figure showing examples of observed raw data points partitioned into k-segments. 
FIG. 4B illustrates a figure showing examples of sampled data points contained within one k-segment (P1-P16) and their approximation to a linear function using a maximum-likelihood estimator. 
FIG. 4C illustrates a figure showing an example of maximum-likelihood estimates computed from four k-segments of observed raw data. 

FIG. 4E illustrates a figure showing examples of outlier data points removed from one k-segment. 
FIG. 5 illustrates a figure showing examples of critical points extracted from a simplified trajectory. 
FIG. 6 illustrates an example data graph generated based on sensor data. 
FIG. 7 illustrates an example diagram for sub-modules of the semantic-workers layer of the system. 
FIG. 8 illustrates a diagram of an example contextualization module for identifying the type of query being analyzed. 
FIG. 9 illustrates a diagram of an example process flow of the vectorization module. 
FIG. 10 illustrates an example projective tree structure. 
FIG. 11 illustrates an example non-projective tree structure.
FIG. 12 illustrates an example visual representation of the coherence of each node of dynamic ranking. 
FIG. 13 illustrates an example search module for performing sensor cluster search with search parameters.
FIG. 14 illustrates an example response module for generating a response to one or more natural-language queries.
FIG. 15 illustrates example modules of the querying or general purpose I/O layer.
FIG. 16 illustrates an example query process.
FIG. 17 illustrates an example user interface of the system. 
FIGS. 18A-B illustrate example user interfaces for responding to questions involving place.
FIGS. 19A-B illustrate example user interfaces for responding to questions involving time or frequency.
FIGS. 20A-B illustrate an example user interface of the system for data visualization.
FIGS. 21A-B illustrate an example user interface for users to interact with the system via connected graph visualization.

FIGS. 23A-C illustrate example user interfaces for using the system on Edge.
FIG. 24 illustrates an example user interface for multi-events planning.
FIG. 25 illustrates an example user interface for responding to questions involving social recommendations. 
FIG. 26 illustrate an example method for generating personalized graphs based on clustered sensor data. 
FIG. 27 illustrates an example computer system.
FIGs. 28 and 29 illustrate two tables including the numerical parameters and results.
DESCRIPTION OF EXAMPLE EMBODIMENTS
In particular embodiments, the system disclosed herein may combine unsupervised machine learning techniques, semantic network architectures, and principles of adaptive learning and learn from unlabeled data over time in an offline manner while keeping user information private. As more data is being gradually collected, the built-in machine learning algorithms within the system are able to learn from data and generate a personalized model of the user’s behavior over time as the user interacts with their mobile device. 
A typical daily cell phone usage is about 459 minutes for males and 600 minutes for females. In particular embodiments, the system may use cell-phone-usage data as an incoming source of unlabeled data to learn from the data in a pseudo-continuous manner because of the frequent physical attachment most users have with their cell phones. Such unlabeled data may be tagged via information provided by the surrounding context, which, in turn, may be inferred via built-in mobile phone sensors sampling in the background in an adaptive manner. As a result, the system can infer a personalized model of the user’s behavior without being explicitly provided labeled data. The system may exploit the existing sensor capabilities on mobile devices to build a model that may be used to provide personalized and contextualized information to the user, even in an offline manner. The system may only rely on the mobile device platform and therefore, protects the privacy of the user’s data.
In particular embodiments, the system disclosed herein may have two main layers including a sensor fusion layer and a semantic layer. The sensor fusion layer may use unsupervised learning techniques based on hierarchical clustering and multi-level modeling to extract features 
Existing systems may achieve a comprehensive level of personalization only by requiring that the user grants access to all or a subset of the user’s entire data repository. Granting third-party systems access to a user’s data repository may raise deep privacy concerns and may provide little to no benefit to the user, especially when most of the user’s transactions often involve simple direct searches, such as finding the nearest coffee shop, that don’t inherently require third-party access to the user’s data. 
In particular embodiments, by having a personalized user model learned and living locally in the mobile device, the system may allow the user to interact with external services and devices existing in the digital world by sending specific requests to those services and devices and then only sharing relevant, non-sensitive information about the context or user for one or more specific period(s) of time, rather than sharing the user’s entire data stream continuously. Thus, particular embodiments of the system may provide the user with the advantage of having a fully personalized experience, without having to pay the steep cost of giving up privacy. In other words, the system can mediate interactions with the digital world by firewalling or controlling the user’s raw sensor data and only exposing the minimum level of information to the service that the user is interested to use.
Furthermore, in particular embodiments, the user could use the system as a portal to explore his/her own data and use the resulting insights as a mechanism to create his/her own 
In particular embodiments, the system may learn from data that is not currently available, data that is not labeled, data related to events that is hard to collect on demand (e.g., emotions or natural responses). Through these learnings, the system may generate a personalized user model in an offline manner continuously over time without needing to rely on a cloud server. The system may keep the personalized inferred model locally, exclusively on the user’s device, allowing users to have full control and/or authority of their own data and allowing them to have a high-level of privacy. The system may provide users with high-level descriptions of their lives that can be used for self-exploration or be applied to a wide variety of applications for which personalization and tailoring of information are important. The system may provide data ontology for multimodal sensing with semantic graphs. 
Particular embodiments of the system provide many advantages over previously existing systems. For example, the system doesn’t depend on an external cloud database and is server free. The system learns the user model, and learning can be done offline. The system protects the user’s privacy and, does not share sensor data to external service providers. The system analyses an extensive number and variety of data-stream types. The system automatically extracts knowledge not only from GPS data, but also other types of data provided by the mobile device’s built-in sensors. The system identifies clusters not only in the spatial domain (like many of other existing techniques) but also in the temporal domain. The system uses machine learning algorithms that operate over compressed raw data to save computational resources by greatly reducing the dimensionality and density of the data and avoiding compressing and decompressing raw data every time a new calculation is performed. The system expands the initial semantic space built by the sensor data into another, richer semantic space by sampling multiple sources of knowledge. The system selects the appropriate source of knowledge based on the information learned as cluster types that are identified in real-time and on-the-fly. The system is easy to scale-up because of its offline, distributed architecture (modularized) and self-contained nature.
Particular embodiments of the system allow for better management of device resources, smarter models, lower latency, less power consumption, and better protection of user 
FIGS. 1A-B illustrate an example system diagram 100 for interacting with mobile devices. In particular embodiments, the on-device system 190 may be referred as a Sense+ system. In particular embodiments, the system 190 may include multiple layers including a sensing layer 110 (Layer 1), a context abstraction layer 120 (Layer 2), a graph layer 130 (Layer 3), a semantic workers layer 140 (Layer 4), a GP I/O layer 150 (Layer 5), and may be associated with a user interface layer (e.g., a QAS) 160 (Layer 6). The system 190 includes four core layers of specialized modules which perform the main processing to build a personalized model of the user. The system may operate across the core layers in order to provide intelligent semantic search functionality. The core layers may include the sensing layer 110, the context abstraction layer 120, the semantic workers layer 140, and the general-purpose input/output (GP I/O) layer 150. The user interface layer 160 may interconnect users and other layers of the system for delivering queries 162 and answers 164 between users and the mobile device. FIG. 1B illustrates the example system diagram 100 with detailed sub-modules which will be described in later sections.
FIG. 2 illustrates example modules for the sensing layer 110 of the system. The sensing layer 110 may collect signals in real-time from built-in sensors (e.g., a GPS, accelerometers, Bluetooth sensors, etc.) of the mobile device or accessory sensors associated with the mobile device. The sensing layer 110 may convert the collected data (e.g., from the sensor data streamer 112) into clusters of fused sensor data (e.g., by a sensor fuser 116). These clusters of data may serve to aid the automated sensor-tagging module 124 (in FIG. 1B) embedded within the context abstraction layer 120 (in FIG. 1B) by feeding the context abstraction layer 120 (in FIG. 
Since the sensor data volume collected from a mobile device can be quite large, an efficient real-time compression of a large dataset is important for optimizing storage and quick access of the dataset. Traditional techniques for processing, compressing, and storing this type of data are usually disjointed from each other, resulting in a redundant amount of computational resources to compress and decompress the data each time information is extracted at different levels of granularity. However, translating massive amounts of raw sensor data (e.g., GPS) into clusters that contain useful semantic meaning is a challenging technical problem for multiple reasons. For example, compared to fields such as vision and text mining, less has been done about handling other forms of sensor datasets, both in theory and in practice. As another example, the amount of data can be extremely huge (e.g., a single smart phone can generate data on the order of 1 GB per day). Therefore, its compression and decompression processes may consume a considerable amount of computational resources. As another example, the training data for a given user is usually based on the usage of the mobile device by a particular user. Thus, for some users making much heavier use of certain services or apps, the generated data may be highly unbalanced and/or sparse datasets due to the variable amounts of samples (e.g., in some cases there will be abundant amounts of data; whereas in some other cases there will be only very few samples). As another example, even though mobile devices have improved their power efficiency, activities such as dense sampling, performing heavy computations, or keeping and updating frequent online connections may significantly increase power consumption. By using the system described herein, mobile devices may achieve significant gains in the computational efficiency and power consumption. 
In particular embodiments, the system may segment and compress the data in a way that can be translated into a finite number of shapes, which can be contained in a predefined set of 
Particular embodiments of the system process the sensor data streams using approaches that allow extracting data features and properties in a way that is simultaneously: (1) highly compressible, (2) compatible between layers of processing, and (3) directly usable when new features need to be computed or when low-level granularity data needs to be accessed or represented by another layer. As a result, unnecessary computational overload is avoided and system efficiency and speed are optimized for real-time computations.
In particular embodiments, the shape-dictionary can be built using two possible methods: (1) based on predefined shapes or kernels, or (2) built on-the-fly by automatically adding shapes or kernels each time that a new shape or kernel is encountered according with priors or matching rules imposing over the data. In particular embodiments, the first method may be better suited for sensor signals that have well-known geodesic properties (e.g., signals from the GPS sensor). In particular embodiments, the second method may be well suited for situations in which the properties of the sensor signal are not known in advance and need to be learned as the data is being captured. Particular embodiments of the system may use the approach described by the first method, the second method, or a combination of both methods depending on the nature of the signals that are collected by the system.
FIG. 3A illustrates a figure 300A showing examples of observed raw data points and their trajectories sampled in the spatial domain. FIG. 3B illustrates a figure 300B showing examples of raw data points and their estimated trajectory sampled in the spatiotemporal domain. In particular embodiments, one of the challenges when mapping GPS coordinates to clusters with semantic meaning is that multiple places are often within a very short margin of error of the coordinates attached to a location. For example, a user might be in a shopping mall and the GPS coordinates received might indicate that the user is at a coffee shop when the user is really at a 
However, if the variance of the noise is too large, and the user doesn’t stay at the place long enough, the mean of the sample might still not be good enough for approximating and distinguishing which exact location the user visited. But, if the user goes to a particular location (e.g., the coffee shop) several times, the system may use these repeated visits over time to estimate the cluster that captures the ground truth point. Therefore, the cluster may be estimated from all the visits to particular locations and/or from a long enough stay in such locations. The clustering algorithm used by the system may recognize and cluster the points of these multiple visits over time. In particular embodiments, the general segments of the system, such as for the most visited roads or trajectories for going home, may use the same or similar principles, as described in later sections. As a result, based on the assumptions above, particular embodiments, of the system may have the initial processing step within the sensing layer to reduce the noise in the sensor data stream by using, e.g., a Gaussian-Filter defined by the following equation:
            
                G
                
                    
                         
                        x
                        ,
                        y
                         
                    
                
                =
                
                    
                        1
                    
                    
                        2
                        π
                        
                            
                                σ
                            
                            
                                2
                            
                        
                    
                
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        y
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
                      (1)
The above equation may refer to the Gaussian function for calculating the transformation for filtering GPS data, where sigma (σ) refers to the standard deviation, σ2 refers to the variance,             
                x
            
         is a vector containing the values corresponding to the GPS latitude coordinate, and             
                y
            
         is a vector containing the values corresponding to the GPS longitude coordinate. For simplicity of description, the vectors             
                x
            
         and             
                y
            
         may be represented together as pairs of coordinates which are denoted by the vector             
                n
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
        . Thus, each element or instance of the vector             
                n
            
         may be referred to as             
                
                    
                        n
                    
                    
                        i
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
        , which represents a single data point             
                (
                
                    
                        x
                    
                    
                        i
                    
                
                ,
                
                    
                        y
                    
                    
                        i
                    
                
                )
            
         contained within the GPS sensor data stream captured at a particular point in time (            
                
                    
                        t
                    
                    
                        i
                    
                
            
        ).
One of the purpose of this Gaussian filter is to remove noise by smoothing the signal and removing the high frequency component of the signal produced by the environmental noise. For example, in GPS signals, noise may be caused while the user moves by different forms of transportation and/or road conditions. The degree of smoothness of the filter may depends on the 
After removing noise, the next step may be to segment the             
                
                    
                        n
                    
                    
                        i
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
                 
            
        GPS points into linear segments. In particular embodiments, the segmentation step may include two main sub-steps including linear simplification and outlier elimination. Using the maximum likelihood estimation (MLE) method, the system may partition the data into             
                k
            
        -segments (            
                K
                ≪
                N
            
        ) by minimizing the sum of square distances from the raw incoming data points (e.g., using a sliding window             
                
                    
                        W
                    
                    
                        t
                    
                
            
         based on the density of the sensor data stream). As a result, the optimization problem of interest may become the computation of the             
                k
            
        -segment mean, which may be the             
                k
            
        -piecewise function that minimizes the cost (minimum sum of squared regression distances) to the points among all possible             
                k
            
        -segments in the vicinity. Then, for each             
                k
            
         partition that contains             
                
                    
                        N
                    
                    
                        k
                    
                
            
         number of points             
                
                    
                        p
                    
                    
                        j
                    
                
            
        , the system may choose the alternative             
                
                    
                        S
                    
                    
                        k
                    
                
                *
                
                    
                        p
                    
                    
                        j
                    
                
            
         (projection of             
                
                    
                        p
                    
                    
                        j
                    
                
            
         on estimated line segment             
                
                    
                        S
                    
                    
                        k
                    
                
            
        ) that has the highest likelihood (i.e. finding             
                
                    
                        p
                    
                    
                        j
                    
                
            
         for which the likelihood             
                L
                
                    
                        
                            
                                S
                            
                            
                                k
                            
                        
                    
                
            
         is highest). 
FIG. 4A illustrates a figure 400A showing examples of observed raw data points partitioned into k-segments. FIG. 4B illustrates a figure 400B showing examples of sampled data points contained within one k-segment (P1-P16) and their approximation to a linear function using a maximum-likelihood estimator. FIG. 4C illustrates a figure 400C showing an example of maximum-likelihood estimates computed from four k-segments of observed raw data. FIG. 4D illustrates a figure 400D showing an example of maximum-likelihood estimates aggregated over time from observed raw data. In particular, for             
                N
            
         independent observations             
                
                    
                        n
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        n
                    
                    
                        i
                    
                
                ,
                …
                ,
                 
                
                    
                        n
                    
                    
                        N
                    
                
            
        , the likelihood function of the point             
                
                    
                        p
                    
                    
                        j
                    
                
            
         (in where             
                
                    
                        p
                    
                    
                        j
                    
                
                 
                ∈
                 
                
                    
                        n
                    
                    
                        i
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
                 
                ∈
                N
            
         ) may be described by the following equation:
            
                L
                
                    
                        θ
                    
                
                =
                
                    
                        ∏
                        
                            j
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        P
                        
                            
                                
                                    
                                        p
                                    
                                    
                                        j
                                    
                                
                                ;
                                θ
                            
                        
                    
                
            
                       (2)
P            
                
                    
                        
                            
                                p
                            
                            
                                j
                            
                        
                        ;
                        θ
                    
                
            
         is the probability-mass function modeled by a time synchronized Euclidean distance function;             
                θ
            
         is the set of parameters for the function             
                
                    
                        S
                    
                    
                        k
                    
                
            
         (e.g., a line) that maximizes the likelihood L            
                
                    
                        θ
                    
                
            
         is denoted by             
                θ
            
         and called the maximum likelihood estimate of             
                θ
            
        ;             
                E
            
         is the approximate error caused by the noise in the signal for which             
                E
                =
                
                    
                        P
                    
                    
                        t
                        r
                        u
                        e
                    
                
                -
                
                    
                        P
                    
                    
                        G
                        P
                        S
                    
                
            
        ;             
                K
            
         represents the set of all projected             
                k
            
        -segments, each of which corresponds to one partition             
                
                    
                        S
                    
                    
                        k
                    
                
            
        , where             
                K
                ≪
                N
            
        . 
FIG. 4E illustrates a figure 400E showing examples of outlier data points (e.g., p5, p10, p11, p12) removed from one k-segment. After segments             
                
                    
                        S
                    
                    
                        k
                    
                
            
         are detected, the outliers in those segments may be removed using an outlier detector based on analyzing the segment connectivity with the following assumptions: (1) The number of outliers may be much smaller than the number of actual sensed points. (2) By considering the time domain, the speed of each point may be inferred by             
                
                    
                        V
                    
                    
                        j
                    
                
                =
                
                    
                        
                            
                                d
                                i
                                s
                                t
                                a
                                n
                                c
                                e
                            
                            
                                j
                            
                        
                    
                    
                        
                            
                                t
                                i
                                m
                                e
                            
                            
                                j
                            
                        
                    
                
            
         providing information about how the point moves. (3) The             
                
                    
                        p
                    
                    
                        i
                    
                
            
         points with segments larger than a threshold             
                
                    
                        V
                    
                    
                        x
                    
                
            
         are cut-off or assigned to be disconnected.
FIG. 5 illustrates a figure 500 showing examples of critical points (501, 502, 503, 504, 505, 506, 507, 508, 509, 510) extracted from the simplified trajectory 522. In particular embodiments, the critical points may be the turning points of the path 520 identified from the senor data. Once extracted, these critical points may be used to determine the match of these segments with shapes in the shape dictionary. In particular embodiments, once the sensor data stream is segmented into             
                k
            
        -segments, the next step may be to approximate the segmented sensor data to one of             
                m
            
         geometric shapes contained in the dictionary. Given the nature of the location data, it may be assumed that             
                k
            
        -segments found within the signal may repeat and that each segment may be a translation in time of the             
                m
                 
                <
                <
                 
                k
            
        -segments in the space. To match the segments to the geometric shapes, the             
                
                    
                        k
                        ,
                        m
                    
                
            
        -segment may be a             
                k
            
        -segment within the set of segments             
                K
            
         that minimizes the sum of squared regression distances of the raw sensor data points             
                
                    
                        p
                    
                    
                        j
                    
                
                 
            
        within the segment             
                
                    
                        s
                    
                    
                        k
                    
                
            
        , with the added constraint that the projection of the             
                k
            
        -segment onto the             
                (
                x
                ,
                y
                )
            
        -space (e.g., geographical location ignoring time and speed) is one of a set of             
                m
            
        -segments predefined in the dictionary of shapes             
                M
            
        , in which             
                M
                ≪
                K
            
        . The result may be a set of matched             
                (
                k
                ,
                m
                )
            
        -segments equal to or smaller than the size of             
                K
            
        .
The problem of real-time clustering is technically challenging, for example because (1) the patterns to be clustered are not known in advance and (2) the time interval of such patterns is arbitrary. In particular embodiments, differently from the traditional K-Means or DBSCAN algorithms, the system may process sensor data streams in real-time to generate coded sequences 
In contrast, by operating on the sequences of compressed shape-coded data, particular embodiments of the system described in this disclosure greatly speed up the recursion involving the finding of the sensor data clusters. This is mainly due to the fact that the number of coded data points is significantly smaller than the original number of raw data points (            
                M
                ≪
                K
                ≪
                N
            
        ). In other words, particular embodiments of the system may have clustering algorithms operating on compressed data (e.g., sequences of shapes or kernels built by critical points), which dramatically reduces the dimensionality of the optimization problem and offers a significantly shorter running time. These advantages and properties may be especially important for the type dataset that the system may handle. The data points produced by the mobile device built-in sensors may arrive one-by-one over long periods of time in a continuous manner. This fact makes it impractical or difficult to save such massive amounts of data offline, especially because of the phone’s built-in memory capacity constraints. Instead, particular embodiments of the system may use a merge-and-reduce technique to achieve efficient clustering for the streaming sensor signals in real-time. Even though the system may not be using a parallel computing architecture in some embodiments, this technique can be applied and fully taken advantage of when using multiple processor cores in parallel since the data coming from the sensor stream can be divided in multiple partitions and each partition can be computed separately in parallel or by multiple threats. For example, each thread can filter, segment, and compute the sequences of shapes in parallel resulting in even further reduction for the algorithm running time. 
In particular embodiments, the clustering algorithm may search for duplicated patterns within the coded shapes or kernel sequences in the time-domain. Then, the system may apply a Huffman coding step to keep track of the most frequently used patterns as well as the infrequent ones. For each frequent pattern, a shorter bit sequence may be assigned, whereas for 
The operation and design of the system platform described herein are illustrated in FIGS. 1A-B for architecture and stack diagrams. The sensing layer of the architecture may produce clusters (nodes) of essentially compressed sensor data. These clusters may be the relevant semantic attachment points for the upper layers of this architecture. The cluster may be referred as sensor clusters including different sensor information, for example, but not limited to, Bluetooth addresses, environmental audio sources, or accelerometer features, etc. Sensor clusters may be used as the nodes in the Sense+ graph database and may have a type defined by their sensor type. For example, GPS clusters may have a type of “Location.” These sensor clusters may a sensor database containing a compressed set of sensor points and associated timestamps. For more detailed information about a specific sensor cluster, the system may allow the user to access to the sensing layer raw data saved on the mobile device in a relational database. The system may access the data in the databases and interpret the accessed data. Since the sensor clusters may come from many different types of sensors, the interpretation of the accessed data may include a sensor fusion process.
In particular embodiments, the context abstraction layer may process the sensor fusion using semantic linking. The various sensors may each contribute clusters and a separate entity may assign semantic meanings to the clusters. These semantic meanings may each be independent and may be added as separate pieces to the final non-relational database. The semantic meanings may include words and may be referred as concepts. In some embodiments, a concept may be always linked to a sensor cluster through an edge. As a result, the final graph database structure may be in the form of a directed graph.
The previously existing semantic tagging algorithms are limited by using reverse-geo-coding based on cloud service. In particular embodiments, the system expands and 
In particular embodiments, semantic linking may occur when the same concept links two or more sensor clusters. One of the goals of semantic linking is to match query input to the database store. The query may arrive in the form of a weighted list of terms. The sensor database may contain many different types of data including raw values, timestamps, clusters, cluster statistics, etc. Particular embodiments of the system may use a multi-step process to determine which data type to search for and which sensor type to include in the search. By using semantic linking as the basis of fusion, various sensors may be fused via the same data type that queries are composed of and similar terms they are querying with. This can drastically reduce the complexity of a querying architecture, which is very important for mobile applications. Thus, if a user (e.g., computer or human) is querying the graph database, the user may simply need to query relevant semantics and any associated sensor clusters may be 1-degree separated. If there is a case where multiple identical concepts are attached to the same sensor cluster, then the weight (i.e., value attached to the edge) may also be increased. The weight may an edge attribute and may be used later for static node ranking.
In particular embodiments, the system information may be stored in a custom mobile graph database (L3). The custom mobile graph database may contain nodes, node attributes, edges, and edge attributes. Both the nodes and edge elements may have a type. The edge and node attributes may be in the form of a key-value pair, with the key representing the type of 
FIG. 6 illustrate an example data graph 600 generated based on sensor data. The data graph 600 may include a number of sensor nodes (e.g., GPS sensor nodes 602, 604, 606, Bluetooth sensor node 622) and a number of concept nodes (e.g., concept nodes 612, 614, 616, 624). The concept node 614 may be built based on multiple sensor nodes (602, 604). The concept node 624 may be built based on other concept nodes (614, 616). A concept node may have a name identification and may be associated with a particular concept (e.g., activities, locations, routes, behaviors). A sensor node may be associated with one or more sensor data clusters and may have a sensor type (e.g., GSP or Bluetooth sensor) and a time stamp. The sensor nodes and concept nodes may be connected by edges (e.g., 642). Both sensor nodes and concept nodes may be dynamically generated and included in the data graph. The edges connecting the nodes may indicate the semantic relationship between the connected nodes. Each edge of the data graph may be associated with a weighting factor w. The weighting factor of the edge may indicate the relative confidence and relevancy of relationship between the nodes connected by the edge. The weighting factor may dynamically change over time depending on the relevancy of the nodes. For example, the weighting factor of two highly relevant concepts nodes may have value of 1 and may be reduced to 0 while the two concepts nodes gradually become irrelevant over time. 
In particular embodiments, the system may use the data graph to dynamically determine user activities, actions, and behavior patterns. In particular embodiments, the system may use the data graph to determine complex activities of a user based on the sensor data related to that user. The system may have knowledge (e.g., data characteristics) about basic and general activities (e.g., running, sleeping, working, driving vehicle) of the user. This knowledge about basic activities may be learned from pre-labeled data or automatically labeled data by machine learning (ML) algorithms. The system may analyze the available sensor data (for example, location data, proximity sensor data, moving speed data) and determine the user’s activities based on the sensor data, the knowledge of basic activities, and/or one or more rules. 
As an example and not by way of limitation, the system may determine, using GPS sensors, that the user has left home and arrives at a particular location. The system may determine, through a map, that the user’s current location is at a soccer field. The system may detect that the user moves back and forth within the soccer field and the user’s heart rate is very high. The system 
As another example, the system may detect that the user is at a restaurant. The system may detect that it is about dinner time and the user stays at the restaurant for a decent amount of time. The system may determine that the user is eating dinner that this restaurant. The system may further use pictures (e.g., food pictures, receipt pictures) that the user taken with their mobile device to determine the food content (e.g., fish, vegetables) of the user. The system may further monitor the interaction (e.g., laughter) between the user and some other people (e.g., friends dinning together) around the user to determine whether the user likes this restaurant. The system may collect all this data and store it in the data graph. The information may be used for, e.g., recommending a restaurant to the user at a later time. As another example, the system may detect that the user goes to a café and walks to a coffee station. After that, the system may detect that the user walks around socializing with different people. The system may infer that the user is drinking coffee with friends and may store all related data (e.g., drinking coffee, time, location, time duration) in the data graph. 
As another example, in response to a user request for recommending places to buy flowers, the system may access the data graph and determine that the user has previously bought some flowers in a shop on the way home. The system may determine that the flower shop will be open at the time when the user normal drives home after work. The system may recommend that flower shop as the place to buy flowers when the user drives home after work. The system may generate customized recommendation fitting into the normal routine of the user. As another example, in response to a user request for recommending restaurants for dinning with friends, the system may access the data graph and determine a recommendation based on dinning histories, current locations, preferences, and other information of the user and the user’s friends. 
FIG. 7 illustrates an example diagram 700 for sub-modules (e.g., 141, 143) of the semantic workers layer 140 of the system. Besides the graph database contained in the graph database layer (L3), the system’s semantic database may include a large dictionary of possible semantics associated with a given sensor cluster. If a user (e.g., human or computer) would like to access this database, the user may need a way to map an input query onto the semantic database. The query method may be (1) general enough to allow for limited-data matching, and (2) specific 
In particular embodiments, the system may convert input text into a data object using a parse model 143A. The system may structure an unstructured query input to identify the important and necessary parts. The result of parsing may be a language graph (either projective or non-projective). In particular embodiments, the system may have an architecture to convert raw text stream to a structured language object in many forms. In particular embodiments, the system may process the input text and form a non-projective language tree. This method may require a part-of-speech tagging procedure. Generally, this procedure may begin with one of many downloadable corpora including, for example, but not limited to, words, part-of-speech tags, dialogue tags, syntactic trees, and/or possibly many other pieces of information. Input text may be assigned a part-of-speech either through a language model(s) trained from one of these annotated corpora. Another important part of this step may be referred as “chunking.” The user may define prosodic grammar-structures for the input structure of the query to assign additional elements in a language tree. This may be the stage where query type may be pre-defined heuristically. The language tree may be similar to regular expressions and can be a quick way to heuristically pre-tag important segments of a query for quick matching in later steps. An example of this type of parse is shown in FIG. 11.
In particular embodiments, the system may use a different way to perform this step by forming a projective language dependency graph, which may be a head-dependent structured graph. The system may assume that along with a root node with no incoming edges there is at most one incoming directed edge (except the root) for each language-component node, and there is a unique path from the root to any node in the graph. This method may also use a piece of graph formalism referred as projectivity. The dependency graph assumptions above may imply a head-dependency path exists for every language component (node) in the language graph (except the root). The edge may be projective if there is a path between the head and every node (language component) between it and its dependents. If all the edges have this property, then the graph be referred as projective. An example of this type of parse is shown in Figure 10.
Particular embodiments of the system may implement both methods described above on the Sense+ platform. In some cases, the directed-acyclic graph (projective dependency parsing) may be primarily utilized for several reasons including: (1) a complete traversal algorithm 
FIG. 8 illustrates a diagram 800 of an example contextualization module for identifying the type of query being analyzed. The previous parse module may produce a parsed graphical model of the input query, but it may not necessarily identify the type of query being analyzed. The type information of query may be essential in the search and response modules because the requested exacted sensor data, the analysis of the data, and the conversion into human-readable format may depend on the type information. In this functional block, the system may identify what the user wants to know using the contextualization module (143B in FIG. 7). The contextualization module may include a NLP modifier recognizer 810 and an f-function module 820. The NLP modifier recognizer 810 may identify one or more modifiers from the parsed query 812 which is fed to the NLP modifier recognizer 810. The identified modifiers may be saved in a modifier dictionary 814. The f-function model 820 may analyze the parsed query 812 and identify the query type 816 based at least on a number of pre-identified query types, including, for example, a spatial type 821, a temporal type 822, a quantity type 823, a yes/no type 824, a how-to type 825, a person type 816, and other type 817. 
In particular embodiments, the query type may be identified by passing through several layers of heuristics. In particular embodiments, the system may match query type by action modifiers in the query. In particular embodiments, the system may target some general questions types including, for example, but not limited to, “PERSON”, “PLACE”, “TIME”, “QUANTITY”, “TIME”, “HOW-TO”, “RECOMMENDATION”, “YES/NO”, etc. These types may identify what information modality to look for while accessing semantically relevant sensor clusters. These types may also suggest the appropriate type of response. However, particular embodiments of the system may not seek to be a chat bot and therefore may not make use of pseudo-human natural language responses. Instead, the system may place more emphasis on understanding the query meaning and method of matching the query to the appropriate data store. In particular embodiments, the question types may be identified by question-type pattern recognition using template sentence grammars. 
In particular embodiments, the system may match temporal context from a named entity recognition (NER) module. The system may accomplish this by using another pattern-recognition technique. Specifically, the system may use algorithms to search for temporal patterns 
In particular embodiments, the system may form context relationship modifier dictionaries. This step may be performed in a similar manner to the above temporal context section. Assuming the parse module uses a graphical (e.g., projective directed acyclic graph) language model, then the query model may be traversed using a parent-child strategy: (1) the query root may be firstly found; and (2) for all of the children (dependents) of the query root, the system may determine whether they are subject, object, language-complements, or modifiers. With this knowledge, the system may form a bag-of-words representation of the relevant terms which may be used later to form the word-vector for a semantically relevant sensor cluster search. 
FIG. 9 illustrates a diagram 900 of an example process flow of the vectorization module 920. At this point, the query may have been transformed into a structured language graph with a type. Now the graph may be vectorized by the word2vec model 910 to be compared to other soft-semantic clusters associated with concept nodes. The vectorization module 920 may directly link the natural language with semantic relevancy (e.g., 922) to generate a query vector 924. A query vector q may be an M × 1 vector formed by summing two vectors, q0 and q1, corresponding to terms in the query. The first vector q0 contains 1’s for every word in the input query tree (Q) that is also an element in the original term-frequency matrix (A). These 1’s may be located at the same row as they were in matrix A. The vector can be defined more formally by the following equation:
q0[i]=1∀i(i∈Q∩ T)               (3)
where, i corresponds to the index where the term ti occurs in T; Q is a query tree structure. The tree structure can either be projective or non-projective. The benefit of a projective tree is that it is not NP-hard to traverse. 
FIG. 10 illustrates an example projective tree structure 1000. FIG. 11 illustrates an example non-projective tree structure 1100. The second vector q1 may contain (at most) the top-four squared similarities of words in the system database that are also not in Q. One of the goals 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
       (4)
where vi/vk are the word2vec vector representations of the words corresponding to ti and tk. The power-2 operating on the cosine similarity may serve to deemphasize a term that is just similar to a term in Q, but not actually in that set. The similarities may be bounded by 0 and 1, so squaring them will reduce their magnitudes. This second vector may be used to populate the otherwise sparse vector with similar terms. For example, coffee is in Q, but tea is not. However, if similarity between these two words is computed using word2vec (e.g., trained on Google news), then viTvk may equal to 0.70 and (viTvk)2 may equal to 0.49. Thus, the 0.49 value may appear at the index corresponding to “tea” in T. Then the q may be determined by q0 + q1. The vector may be formed by the following steps: (1) performing term expansion on query components; (2) forming sparse-weighted term vector.
In particular embodiments, given a large network of semantic concept nodes, the system may match the query to these soft clusters in an efficient manner that will lead to a relevancy metric in a later step. The projecting module may reduce query vector dimensionality to match soft clustering vector space dimensionality. Querying may begin with a vector as long as the term is contained in the database. Cosine distance may be used to compute similarity between query and database. More specifically, the query may be vectorized and compared to a database soft clustering using singular-value decomposition (SVD).
In particular embodiments, the initial set of sensor clusters may be drastically limited by performing compression and soft clustering before querying. Specifically, a term-frequency matrix may be stored in memory with columns corresponding to sensor clusters identification numbers and rows corresponding to concepts (semantic terms) frequencies. Both rows and columns may be unique. The matrix may be used to indicate which sensor clusters are most relevant to a query. In particular embodiments, there may be a number of steps to perform prior to directly using the term-frequency matrix. First, each column’s term frequencies may be 
[AltContent: textbox ((6))][AltContent: textbox ((5))]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Where 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is an M/N × 1 array of ones; Ej is an M × M or N × N matrix with 1 at the position (j, j) and 0 everywhere else; ej is a 1 × M/N array with 1 at (1, j) and 0 everywhere else; and -1 indicates inverse. A singular value decomposition may be performed on 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 to begin a soft clustering approach. The SVD analysis may result in three separate portions 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 = UΣVT. U represents the eigenvectors of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
T. If no normalization is performed on the terms (i.e., A = 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
), then 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
T may an M × M matrix where 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
T(i, j) is the number of nodes terms i and j both appear in. And VT may be the node similarity matrix formed from the eigenvectors of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
T
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The eigenvalues for both of these matrices may be equal and inside the diagonal matrix Σ. Since one of the goals of this analysis may be to reduce dimensionality (and thereby reduce computational power requirements), the system may use an optimization function to remove σ2 values from Σ. In some embodiments, the optimization may be performed on a set of known-node correlation priors. This method may manifest itself as minimizing node cosine similarities products. In some embodiments, dissimilarities may be more important from an optimization standpoint. For low-dimensional SVD, the terms (and therefore nodes) may be concentrated in a few soft clusters, and therefore the similarities seen in 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
T
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 would be artificially close to 1. If dissimilarities are used as priors, then this problem may be mitigated, and the optimization may tend toward a higher dimension. More specifically, the function used to minimize may be:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
             (7)
where a is an element in set of states (known relations of node dissimilarities) and r is the number of dimensions (eigenvalues). In general, r may be approximately 12 to 16 (for N=18). FIGs. 28 and 29 illustrate two tables including the numerical parameters and results. Table 1, as shown in FIG. 28 Table 2, as shown in FIG. 29 
[AltContent: connector][AltContent: textbox (Table 1 )]
[AltContent: connector]







[AltContent: textbox (Table 2)][AltContent: textbox ([img-media_image11.png])]

[AltContent: connector][AltContent: connector]










A query vector q may be represented in this lower-dimensional r-space by a simple transformation qr = (Σ−1UT)rq. Since the query vector is now in a reduced and blurred form, the query vector can be used to match the original query to the Sense+ database semantic clusters. This project module may match dimension of tf-idf algorithm through projection. The project module may reduce query overfitting with soft clustering and term diffusion and increases scalability of query matching.
The previous modules may reduce the large sensor node set to a smaller and more query-relevant set. The filter module may reduce the set even further to find the most relevant sensor nodes. To find which node this new query vector qr is closest to in semantic space, a simple cosine dot product may be performed with respect to all nodes, Gn ∈ {G0, G1,...GN}. Then, the nodes may be sorted from high cosine similarity to low cosine similarity, or in order of decreasing relevance. In addition to these nodes, the algorithm may also guarantee returning nodes where specific terms appear. Once the final set of relevant nodes is produced, the node may be passed through a filter for outlier rejection. More specifically, the filter may seek out elements that are most unlike the others. First, median values (m) of node permutation similarities may be computed. For each node Gn ∈ {G0, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
G1, ...GN}, mn may be computed of the set and j ̸= n. This calculation may be performed for all permutations of the nodes in G. The standard deviation (σG) may be calculated for the permutation similarity medians, and then the nodes with similarity as described in following equation may be rejected:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
             (8)
In some embodiments, the system may use algorithms to reject all nodes using εthresh = 1.5. In particular embodiments, this project module may perform the following sequence of operations to reduce the node-set: (1) computing similarity between unfiltered node set; (2) removing outliers; and (3) filtering any common terms or user-defined terms.
FIG. 12 illustrates an example visual representation 1200 of the coherence of each node of dynamic ranking. The previous modules may return a set of well-matched sensor nodes given a query. The ranking module may rank these sensor nodes to ensure the user is accessing most relevant objects to the query. Specifically, this design may break the matching problem into 
After the relevant semantic clusters have been identified, the next step may be to determine each cluster’s rank. Ranking the resulting nodes is a complex task as it relies on the parsed query content (relevant terms), semantic model, and the type of query being posed. A first type of ranking may be dynamic ranking while another method may be static ranking. As a first step at ranking, a coherence metric may be formed for each term in each node in the semantic space. More specifically, for a given term Tm ∈ TGn, a similarity computation for this term to all other terms appearing in TGn may be performed. For this computation, word2vec model may be used and the similarity may be computed using this model. For formalism, Γ(Tm) may be the operator which returns the “coherence” γTmn of a node relative to a term Tm. The actual ranking for nodes may be then defined as follows.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
              (9)
where, K is the number of unique terms used in query vector q and the ranking is bounded between 0 and 1; 0 indicates extreme relevance and 1 indicates no relevance at all.
In this method, nodes with more coherence to the relevant terms in the query vector may be given more weight than nodes containing the same terms but with less coherence. For example, a house (e.g., 380 14th Street) may contain terms associated with “food”, “exercise”, “sleep”, etc. This set may constitute a very incoherent cluster as many of these categories are semantically unrelated. Conversely, a cafe (e.g., a coffee shop) may contain terms like “coffee”, “tea”, “drink”, “food”, etc. These terms may be much more coherent than the terms for the house as these terms are all more similar to each other. The node ranking may be not necessarily unique, but once each node has a ranking, the nodes may be sorted from low to high and assigned an integer ranking for display purposes. The ranking may be performed as the superposition of two components: (1) dynamic ranking which ranks results based on semantic coherence; (2) static rank whose ranking results are based on node outlinks using modified PageRank algorithms. The dynamic ranking method is described above as the piece of ranking that may change based on the query. 

FIG. 13 illustrates a diagram 1300 of an example search module 143G for performing sensor cluster search with search parameters. The search module 143G may be fed with parameters including, for example, filtered terms 1302, filtered nodes 1304, node ranks 1306, temporal context 1308, etc., and generate the term frequency matrix 1310 as outputs. This stage of the query processing may perform the lower-level search in a sensor node to retrieve the information being requested. The previous modules may provide relevant sensor nodes, semantic sensor tags, temporal context, and rankings associated with each of the sensor nodes. With this information and the knowledge of the type of query, an actual sensor cluster search may be performed. This step may use a recursive algorithm to search sensor node database. Specifically, the system may use the following pieces of information to retrieve information about multimodal sensor clusters: (1) object type (e.g., node information); (2) time-target (e.g., a start and stop timestamp described in an earlier module); (3) object UIDs (associated with the remaining sensor clusters after projecting, filtering, and ranking in the preceding modules); (4) object ranks (e.g., ranks associated with sensor clusters described in ranking module); and (5) response relevant terms (e.g., terms that will be used to construct a response in a later response module). 
FIG. 14 illustrates a diagram 1400 of an example response module 1411 for generating a response to a query(ies) in the form of natural language. The response module 1411 may include or be associated with multiple modules including, for example, data operator functions 1412, a match quality module 1413, a text generator 1414, a data aggregator 1415, a JSON generator 1416, etc. The previous modules may query a graphical database given a text 
FIG. 15 illustrates a diagram 1500 showing example modules corresponding to the querying or general-purpose input/output (GP I/O) layer (L5) 150. The GP I/O layer (L5) 150 may be referred as the querying layer across the previous sematic workers layer (L4). The querying layer may be the closest layer to the user interface and inherently begin to response when the user (e.g., human or computer) asks a question to the system. This querying layer may unify the sensor data and provide a common language to access the insights gained by the system. The querying layer may bridge the gap between the user interface and the access to the system’s intelligent algorithms. As described in previous sections, the system may be aware of the environment, the user’s choices, and what the mobile device can provide. The system may do this by extracting low-level sensor data, fusing them, and constructing a common context abstraction layer (CAL) as described in previous sections. Using the system platform and the information served by CAL, the system can provide the framework to support an adaptive user experience using the modules contained within this querying layer. For example, a developer can invoke semantic workers contained in the semantic workers layer via the controller module 152. The controller module 152 may give each semantic worker a task and a structured data-object (            
                
                    
                        D
                    
                    
                        n
                    
                
            
        ) (a data object matching one of the templates (            
                
                    
                        T
                    
                    
                        n
                    
                
            
        ) in the output template data store 156). Then, the semantic worker may assemble modules, execute the assembled modules, and write results to the data object. Once this process is finished, the system may send the corresponding data object to the UI and notify the UI to react.
            
                
                    
                        D
                    
                    
                        n
                    
                
            
         may be created and populated with the arguments corresponding to the query, which may include a string indicating the result of the identified query type itself. Finally, the data object             
                
                    
                        D
                    
                    
                        n
                    
                
            
         may be sent back to the UI as the output result for the request placed by the UI. 
After the user initiates an action, the UI query type may be identified and a structured data object (            
                
                    
                        D
                    
                    
                        n
                    
                
            
        ) is constructed. This type of UI action may include, for example, but are not limited to, tapping the microphone icon or voicing a question. This type of UI interaction may signal some actions including, for example, notifying the handler 158 to expect natural language (NLP), notifying the handler 158 to deliver natural language (NLP), or including the query. Notifying the handler 158 to expect natural language may be handled by setting the QUERY_TYPE to NLP. Notifying the handler 158 to deliver natural language may be accomplished by setting the QUERY_MODULE to “response” mode, whereas including the query may performed by including the requested query string text itself. The setting may be described as following: 

            
                
                    
                        D
                    
                    
                        n
                    
                
            
        = {
'QUERY_TYPE': 'nlp', 
'QUERY_MODULE': 'response', 
'QUERY_FIELD': query
}
query = “Where do I like to eat dinner?”

The handler 158 may notify the controller that there is a new query and deliver it. The controller may be initialized for first time and may be notified to perform a task. While initializing, the controller may create independent threads on which the semantic workers can operate. In some embodiments, this step may be limited to the number of CPU cores available in the mobile device. Once the controller is initialized, the controller may notify the module aggregator 154 to dynamically instantiate the necessary abstract modules required to process             
                
                    
                        D
                    
                    
                        n
                    
                
            
        . As a result, the module aggregator 154 may provide to the controller 152 an ordered list of initialized modules instantiations. The controller may pass an appropriate output data object             
                
                    
                        D
                    
                    
                        n
                    
                
            
         (chosen from one of the available data templates             
                
                    
                        T
                    
                    
                        n
                    
                
            
        ) to the semantic workers and may force their executions. The semantic workers execution may be performed using the independent threads  may have direct access to the graph database (L3) and the CAL layer (L2) which are associated with a directed acyclic graph (DAG) that links the semantics, the clusters, and the extracted sensor data.
Once all the semantic workers finish executing their tasks, the structured data object             
                
                    
                        D
                    
                    
                        n
                    
                
            
         (now completely populated) may be passed back as the “output result” to the UI layer (L6). An example of a constructed response may be: “You like to eat dinner at Rose & Crown in Palo Alto.” In summary, this query process flow may indicate the path traversed throughout the DAG, the actions executed based on the user interaction(s) with the system, and the type of information requested during such interaction(s). The examples above is not limiting examples, but merely serve to illustrate the basic functionality of the querying mechanism. Lastly, the actual response type and querying processing can be defined by the system developers and contributors. New system responses and behaviors can be implemented within the semantic workers layer (L4) since the workers can be autonomous and can be programmed to execute other types of tasks using the system resources provided within the entire system.
FIG. 16 illustrate a diagram 1600 of an example query process. While the underlying system presented herein may have many interesting applications, the question answer system (QA) interface 160 may showcase the system's ability to summarize the large amounts of data captured by the user’s mobile phone, help users to remember things that they might forget, and collect behavioral and usage patterns in a way that matters for the users. The QAS interface may allow users to explore their own lives and memories through both graphic user interface (GUI) and voice user interface (VUI). A user may ask a question (e.g., 172) in natural language through the QAS interface 160. The question information 162 may be transmitted to the system 190 for analysis and the answer information 164 may be sent back to the QAS interface 160. The QAS interface may present the response answer 274 to the user in natural language (e.g., 274). 
FIG. 17 illustrates an example initial user interface 1700 of the system. The user interface 1700 may include a greeting sentence 1702 from the intelligent system, an actionable voice-question button 1706, and graphical icons (e.g., in the form of small stars 1704 or other displayable elements) for users to get a glimpse of their daily lives. The simplicity of the UI interface allows users to quickly access the most relevant places/areas, relating them rapidly to their real-time situations. The UI 1700 may rely on the system’s understanding of each 
FIGS. 18A-B illustrate example user interfaces 1800 for response to place type of questions. The system may use different types of interactive UI elements that react as answers to the questions posed by the user. The interactive UI element type may be selected based on the type of query indicated by the processor module of the system. For example, when a question contains words relating to location, the UI may change or adjust to display places, as illustrated in FIGS. 18A-B. Specifically, the answer may be presented using colored icons (e.g., 1812) representing the location types on a customized user map 1810. Additionally, in some cases, a brief summary (e.g., information card 1814) of time and frequency spent within each location may be shown in the lower section of the screen. Subsequently, when the user taps on one of the map colored icons or one of the information cards, additional and/or richer information (coming from a finer granularity level of sensing) and relevant to the current question can be accessed. In contrast, when a question is identified by the system to be related to frequency or time, the interactive UI may answer with quantitative natural language and show a list view that includes the user’s detail activities related to the question. 
FIGS. 19A-B illustrate example user interfaces (1900, 1910) for response to time or frequency type of questions. The user interfaces 1900 and 1910 may each include a list of user-activity items 1908 composed of texts 1902, actionable type-icon 1904, buttons 1906, ant etc. Based on the interactions described above, particular embodiments of the system may use other ways enabling users to explore aspects of their daily lives and get meaningful answers about these aspects. For example, for each item of the list view (e.g., 1900, 1910), an actionable type-icon 1904 may be included (e.g., coffee is represented by coffee type icon). The selection and order of these actionable type-icons may be presented according to the ranks for their related “terms”. As another example, various actionable-icons may allow users to share details pertaining to their activities, allow users to annotate the activities with relevant information (e.g., which type of drink they have in the selected café, how many cups do they drink, what is the frequency they drink), and allow users to modify and augment their data in a way that it is meaningful to them. In particular embodiments, the 
In particular embodiments, the QAS interface may also provide useful recommendations based on augmenting the question being asked by the user with his/her real-time situation. For example, if the user is to ask previously existing intelligent assistants for a recommendation, the answer is likely to be the same or very similar to the answer provided to other users regardless of whether the question involves a highly personal preference. In contrast, particular embodiments of the system may construct the user’s answer taking into account the user's location, activity, and/or other information coming from the user’s phone and its built-in sensors.
FIGS. 20A-B illustrate an example user interface 2000 of the system for data visualization. The system data visualization UI 2000 may be implemented as an on-device, private, and informative light-weight way to visualize the user’s data. The UI 2000 may access the local graph database based on the sematic representation of the user sensed data in an offline manner (i.e., running exclusively on the user’s mobile device). The UI 2000 may quickly abstract and display what data is meaningful within the massive data repository generated by phone sensors. The UI 2000 may display relationships between sensor data clusters computed by the underlying system without slowing down the mobile device performance or the low-level system processes and algorithms.
In particular embodiments, for example, the UI 2000 may present information by placing the generated concept nodes as circles (e.g., 2006) in the foreground, the generated sensor nodes (e.g., location nodes 2008) as circles in the background around their relevant concept, and the current location node (e.g., 2004) as a circle in the foreground highlighted by a different color (e.g., pink, blue purple). The size of the concept nodes may be determined by how many sensor nodes are connected to it (which reflects the degree of the node). Therefore, nodes representing frequently visited places may appear to be bigger. The nodes (e.g., concept nodes, sensor nodes) may be connected by into a data visualization graph, as illustrated in FIGS. 20A-B. 
Furthermore, when the user taps on a “concept node”, its relevant sensor nodes associated with it may be highlighted. For instance, if the concept node represents a place, its highlighted relevant sensor nodes may be Bluetooth, GPS location, or any other sensor clusters produced by the system lower level sensing layers. The interface 2000 may also allow for a new 
FIGS. 21A-B illustrate an example user interface 2100 for users to interact with the system via connected graph visualization. In particular embodiments, the system may use an application UI 2100 to allow the user to quickly enter a question via text and receive an answer on the graph UI by using a method similar to the question answering system described in the earlier sections. Given that the graph UI interface can access lower-level sensor layers via the system processor module, when the user taps on a concept node (e.g., 2102), the system may allow a user to get access to a finer-level of sensor information. This functionality can be possible because, as described in earlier sections, the semantic representations encountered by the system can be connected to the automatically generated sensor clusters via the graph, which contains user-accessible attributes related to the sensors and data. For example, when the user taps on a node (e.g., 2102) representing an abstract semantic concept, the user can get access to the information that indicates which places are related with that concept on the map or, if unique, where that concept is located on the map. After a user taps on the node (e.g., 2102), the UI 2100 may display to the user a search bar 2104 and a virtual keyboard 2106 allowing the user to type in information for search nodes and connections in the graph. 
FIGS. 22A-B illustrate other example user interfaces (2200, 2210) for users to interact with the system via connected graph visualization. The user interfaces 2200 may allow a user to tap on a goggle button 2202 to switch to another user interface 2210 which shows a map view 2212 including the current location of the user (e.g., as indicated by mobile device sensor) or other nodes (e.g., concept nodes, location nodes) in the map view 2212. 
FIGS. 23A-C illustrate example user interfaces (2300A, 2300B, 2300C) for applying the system on Edge. With the integration of more types of sensors into the system, particular embodiments of the system may have many possible extended features and applications. As an example and not by way of limitation, Edge is a useful, intuitive, and under-utilized feature yet. The general goal of Edge may be to provide quick access to specific applications. Unfortunately, there is limited screen space available for the Edge interface and, as a result, its extensibility suffers because of this limitation. Particular embodiments of the system described herein may be specially positioned to help to alleviate the Edge interface problem since it is designed to support simplicity and rich interactions. This may be accomplished via a minimalistic 
Therefore, the Edge can use the system to map the mobile phone applications to the user’s current status. For example, a simple application output can be an interface that presents items, for example, but not limited to, a summary (e.g., 2302A, 2302B) of how much coffee the user had in a day so far and location where the user had the coffee, a list of nearby gas stations (e.g., 2304) upon sensing an eminent low-gas situation in the car, information (e.g., a traffic status 2308A, a traffic map 2308B) not only based on travel navigation guidance (traffic) but also useful information to deliver important reminders upon detecting that the user is going home, pending activities (e.g., dinner ideas 2306) or errands related to home, important stops that need to be made before arriving at the user’s destination, etc.
FIG. 24 illustrates an example user interface 2400 for multi-events planning. While the previously existing calendar-like applications keep users aware of the user-planned events, they lack the ability to keep-up with unplanned changes in the user’s fast moving busy life style. In addition, it is not always easy to organize potential plans in advance, especially if there is not only one event to plan, but a series of interdependent events or actions. Particular embodiments of the system solve these problems by keeping track of the user’s daily actions (e.g., visiting coffee shop 2402), activities (e.g., visiting museums 2404), and other meaningful events (e.g., events marked on a map 2406) in a private manner. This information, as well as the simple statistics derived from it, can provide guidance to the user for planning events or activities at the best possible times and/or scheduling a sequence of events. As an example and not by way of limitation, the scheduled events can not only be triggered by time but also upon completion of other related events. The user’s plan or sequence of planned events can be augmented by suggesting things to explore or do around each event if the user requests it. The user could request to initialize a personalized plan based on his/her own daily behavioral patterns. As another example, the system may allow the user to ask the planner application to suggest a plan for the upcoming weekend. The planner application, powered by the system’s semantic understanding of the user’s daily behavioral patterns, can assist the user by: (1) taking into account existing items by aggregating them from the user’s calendar over the requested period of time; (2) planning a sequence of events augmenting the initial aggregated list obtained from the calendar with other events obtained from the user’s 
Previously existing general search applications provide users convenience when exploring new places or looking up which ones are popular within a particular city or neighborhood. Such applications enable, for example, popularity searches by crowd sourcing, via their users, the rating mechanism of places and businesses. While the rating mechanism on these sites offer a valid approach to judging places, there is no guarantee that a recommended place based on crowdsourced ratings will be the best choice for the user given his/her personal preferences. As a result, most users of these services spend a significant amount of time reading reviews and comparing them between places.
Particular embodiments of the system may discover places in a more intelligent manner by filtering, via a personalized user profile built by the system, the retrieved general reviews coming from different sources. Thus, the discovered places can be filtered not only by GPS and general ratings, but also based on observed patterns of user behavior gathered via the built-in mobile sensors (and/or other sensors). For example, the personalized filter can be built based on aggregating information of, for example, but not limited to, (1) what type of food or drink does the user usually like? (2) does the user like dark or bright environments? (3) does the user like quiet or loud places? (4) does the user prefer solo or group activities? By building an extended filter with these personalized variables, the system can narrow down the discovered places to the best personalized choices for the user.
An alternative use-case for discovering application is traveling. The fact that the system may not need labeled data or pre-trained datasets makes it uniquely valuable when dealing with uncertain situations or environments (e.g., situations during traveling). Thus, the system can quickly adapt to a new context while taking into account the user’s preferences. For example, the user can use the system for finding a friend or friends during traveling and get helpful suggestions about a visited area(s) that the user might not be familiar with. 
IFTTT may stand for “if this, then that” and it is a service to create chains of simple conditional statements, and to bring the user’s favorite services together. While these IFTTT recipes provide helpful automation services to the user’s daily life, they have limited ability to 
Particular embodiments of the system solve this problem by automatically detecting the services that the user frequently accesses and by sequencing them in the time domain. Once the events are sequenced, their associated places, events, and activities can be linked automatically to them. The system may do these using an “IfMe” application. From there, when the “IfMe” application is activated the system may be set to solve the IFTTT problem(s) based on the detected sequence. This can be done by transforming the detected sequence to the template modifiers required by the IFTTT systems. For example, the detected sequences can be used to complete the required IFTTT modifiers: If sometimes ( ), then how about ( )?
Furthermore, before linking any discovered sequence(s) to a service, the “IfMe” application can filter events within the sequence(s) according to predefined user permissions or learned user preferences. Therefore, by means of this filtering mechanism, the system can offer a high level of privacy and personalization to the user. In fact, the objective of the system when supporting the “IfMe” application is not to make it absolute, but rather to support user customization and privacy as much as possible without making the user deal with details that he/she might not even remember.
As an example and not by way of limitation, if the user likes to turn on the ambient lights and music before cooking dinner and this task is detected to be repeated several times, then the “IfMe” application can automatically activate or offer to activate this task for the user when s/he enters the kitchen and when the kitchen is dark. As another example, if the user has a meeting early morning and the traffic is unusually bad, then the “IfMe” application can help to adjust the wake-up alarm to be 15 minutes earlier to account for the traffic update forecasted that morning, so the user doesn’t arrive late to his/her meeting.

Since this information can be privacy sensitive, the user interface 2500 may include multiple controls (e.g., privacy settings 2502) to prevent privacy breaches. First, the sensor data is only privately shared at certain periods of time. Second, the data shared is based on user preferences for share-able data. Therefore, the group interaction is a safe channel only shared within the group of users. 
The user interface 2500 can also offer the flexibility of allowing modifications to the user-preferences and requesting a different solution for a new situation. For example, if one of the users wishes to switch preferred food type, everyone in the group could see how this changes the group suggestion. In addition, the suggestions can be listed below the map (e.g., the region 2514) along with a chat button 2516 that allows the group users to begin a discussion. Finally, the user interface 2500 may integrate an expandable action button to help users easily act on their preferred suggestions.
Although examples using on-board mobile sensors are described herein, the disclosed technology (e.g., the Sense+ platform) can be extended to other sensors, such as external sensors. For example, data from one or more wearable devices (e.g., smartwatch, smart band, AR/VR glasses, head mounted displays, etc.) can be used as well. In some embodiments, acquired or collected sensor information (including external sensor data) can be displayed across various platforms as well. 
FIG. 26 illustrate an example method 2600 for generating personalized graphs based on clustered sensor data. The method may start at step 2610, where the system may receive 
At step 2630, the system may determine, based on one or more rules, labels for the unlabeled clusters. The label of each unlabeled cluster may be determined based on a reverse geocoding process, an activity detection process, an object tracking process, a time sensing process, or a rule-based-reasoning process. The system may determine one or more semantic links between two or more labeled clusters. The semantic links may be used to match a query input to a databased store including the data clusters.
At step 2640, the system may expand, by a natural language processing algorithm, the labels of clusters to produce one or more semantic terms associated with the clusters. At step 2650, the system may 	generate, based on the one or more semantic terms, a personalized graph associated with one or more behavioral patterns of the user. The system may generate a semantic model which may be used to generate the personalized graph. In particular embodiments, the system may extract features from the unlabeled data based on multi-level modeling and using an unsupervised machine learning algorithm. The system may generate a sensor model using a sensor 
In particular embodiments, the system may parse the query input into a structured language object using a language graph. The language graph may be a projective language graph or a non-projective language graph. The system may identify a query type by passing through a plurality of layers of heuristics and match the query input to one or more data stores based on the identified query type. The system may generate a query input vector based on the structured language object by linking a plurality of natural language elements through semantic relevancy. The system may reduce the dimensionality of the query input vector to match a soft clustering vector space dimensionality and identify matching nodes in the personalized graph. The matching nodes may match the query input vector through semantic relevancy. The system may calculate a similarity score between each two of the plurality of matching nodes, eliminate outlier nodes of the matching nodes based on the corresponding similarity scores, and filter the matching nodes into a set of matching nodes based on one or more user-defined terms into a smaller set of nodes. 
In particular embodiments, the system may dynamically rank the set of matching nodes based on one or more relevant terms of the query input, a semantic model, or the query type. The system may search a sensor node database using a recursive algorithm based on one or more searching parameters including, for example, but not limited to, an object type, a time target, an object unique identifier (UID), an object ranking, or a response relevant term. The system may generate a response to the query input in a natural language form and present the response to the user through a question answer system user interface. The system may receive one or more user interactions for utilizing the personalized graph and updating the personalized graph based on the one or more user interactions. In particular embodiments, the system may perform all possible steps locally and exclusively on a mobile device and keep the sensor data and processing result locally on the mobile device. In particular embodiments, the system may use the data graph which include semantic information rather than raw sensor data as a compression method to collect and store data. The data graph with semantic words, terms, and numbers may have a smaller size and higher information density than the raw sensor data. 

FIG. 27 illustrates an example computer system 2700. In particular embodiments, one or more computer systems 2700 perform one or more steps of one or more methods described or illustrated herein. In particular embodiments, one or more computer systems 2700 provide functionality described or illustrated herein. In particular embodiments, software running on one or more computer systems 2700 performs one or more steps of one or more methods described or illustrated herein or provides functionality described or illustrated herein. Particular embodiments include one or more portions of one or more computer systems 2700. Herein, reference to a computer system may encompass a computing device, and vice versa, where appropriate. Moreover, reference to a computer system may encompass one or more computer systems, where appropriate.
This disclosure contemplates any suitable number of computer systems 2700. This disclosure contemplates computer system 2700 taking any suitable physical form. As example and not by way of limitation, computer system 2700 may be an embedded computer system, a system-on-chip (SOC), a single-board computer system (SBC) (such as, for example, a computer-on-module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, an augmented/virtual reality device, or a combination of two or more of these. Where appropriate, computer system 2700 may include one or more computer systems 2700; be unitary or distributed; 
In particular embodiments, computer system 2700 includes a processor 2702, memory 2704, storage 2706, an input/output (I/O) interface 2708, a communication interface 2710, and a bus 2712. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement.
In particular embodiments, processor 2702 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 2702 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 2704, or storage 2706; decode and execute them; and then write one or more results to an internal register, an internal cache, memory 2704, or storage 2706. In particular embodiments, processor 2702 may include one or more internal caches for data, instructions, or addresses. This disclosure contemplates processor 2702 including any suitable number of any suitable internal caches, where appropriate. As an example and not by way of limitation, processor 2702 may include one or more instruction caches, one or more data caches, and one or more translation lookaside buffers (TLBs). Instructions in the instruction caches may be copies of instructions in memory 2704 or storage 2706, and the instruction caches may speed up retrieval of those instructions by processor 2702. Data in the data caches may be copies of data in memory 2704 or storage 2706 for instructions executing at processor 2702 to operate on; the results of previous instructions executed at processor 2702 for access by subsequent instructions executing at processor 2702 or for writing to memory 2704 or storage 2706; or other suitable data. The data caches may speed up read or write operations by processor 2702. The TLBs may speed up virtual-address translation for processor 2702. In particular embodiments, processor 2702 may 
In particular embodiments, memory 2704 includes main memory for storing instructions for processor 2702 to execute or data for processor 2702 to operate on. As an example and not by way of limitation, computer system 2700 may load instructions from storage 2706 or another source (such as, for example, another computer system 2700) to memory 2704. Processor 2702 may then load the instructions from memory 2704 to an internal register or internal cache. To execute the instructions, processor 2702 may retrieve the instructions from the internal register or internal cache and decode them. During or after execution of the instructions, processor 2702 may write one or more results (which may be intermediate or final results) to the internal register or internal cache. Processor 2702 may then write one or more of those results to memory 2704. In particular embodiments, processor 2702 executes only instructions in one or more internal registers or internal caches or in memory 2704 (as opposed to storage 2706 or elsewhere) and operates only on data in one or more internal registers or internal caches or in memory 2704 (as opposed to storage 2706 or elsewhere). One or more memory buses (which may each include an address bus and a data bus) may couple processor 2702 to memory 2704. Bus 2712 may include one or more memory buses, as described below. In particular embodiments, one or more memory management units (MMUs) reside between processor 2702 and memory 2704 and facilitate accesses to memory 2704 requested by processor 2702. In particular embodiments, memory 2704 includes random access memory (RAM). This RAM may be volatile memory, where appropriate. Where appropriate, this RAM may be dynamic RAM (DRAM) or static RAM (SRAM). Moreover, where appropriate, this RAM may be single-ported or multi-ported RAM. This disclosure contemplates any suitable RAM. Memory 2704 may include one or more memories 2704, where appropriate. Although this disclosure describes and illustrates particular memory, this disclosure contemplates any suitable memory.
In particular embodiments, storage 2706 includes mass storage for data or instructions. As an example and not by way of limitation, storage 2706 may include a hard disk 
In particular embodiments, I/O interface 2708 includes hardware, software, or both, providing one or more interfaces for communication between computer system 2700 and one or more I/O devices. Computer system 2700 may include one or more of these I/O devices, where appropriate. One or more of these I/O devices may enable communication between a person and computer system 2700. As an example and not by way of limitation, an I/O device may include a keyboard, keypad, microphone, monitor, mouse, printer, scanner, speaker, still camera, stylus, tablet, touch screen, trackball, video camera, another suitable I/O device or a combination of two or more of these. An I/O device may include one or more sensors. This disclosure contemplates any suitable I/O devices and any suitable I/O interfaces 2708 for them. Where appropriate, I/O interface 2708 may include one or more device or software drivers enabling processor 2702 to drive one or more of these I/O devices. I/O interface 2708 may include one or more I/O interfaces 2708, where appropriate. Although this disclosure describes and illustrates a particular I/O interface, this disclosure contemplates any suitable I/O interface.
In particular embodiments, communication interface 2710 includes hardware, software, or both providing one or more interfaces for communication (such as, for example, packet-based communication) between computer system 2700 and one or more other computer systems 2700 or one or more networks. As an example and not by way of limitation, communication interface 2710 may include a network interface controller (NIC) or network 
In particular embodiments, bus 2712 includes hardware, software, or both coupling components of computer system 2700 to each other. As an example and not by way of limitation, bus 2712 may include an Accelerated Graphics Port (AGP) or other graphics bus, an Enhanced Industry Standard Architecture (EISA) bus, a front-side bus (FSB), a HYPERTRANSPORT (HT) interconnect, an Industry Standard Architecture (ISA) bus, an INFINIBAND interconnect, a low-pin-count (LPC) bus, a memory bus, a Micro Channel Architecture (MCA) bus, a Peripheral Component Interconnect (PCI) bus, a PCI-Express (PCIe) bus, a serial advanced technology attachment (SATA) bus, a Video Electronics Standards Association local (VLB) bus, or another suitable bus or a combination of two or more of these. Bus 2712 may include one or more buses 2712, where appropriate. Although this disclosure describes and illustrates a particular bus, this disclosure contemplates any suitable bus or interconnect.
Herein, a computer-readable non-transitory storage medium or media may include one or more semiconductor-based or other integrated circuits (ICs) (such, as for example, field-programmable gate arrays (FPGAs) or application-specific ICs (ASICs)), hard disk drives (HDDs), hybrid hard drives (HHDs), optical discs, optical disc drives (ODDs), magneto-optical discs, 
Herein, “or” is inclusive and not exclusive, unless expressly indicated otherwise or indicated otherwise by context. Therefore, herein, “A or B” means “A, B, or both,” unless expressly indicated otherwise or indicated otherwise by context. Moreover, “and” is both joint and several, unless expressly indicated otherwise or indicated otherwise by context. Therefore, herein, “A and B” means “A and B, jointly or severally,” unless expressly indicated otherwise or indicated otherwise by context.
The scope of this disclosure encompasses all changes, substitutions, variations, alterations, and modifications to the example embodiments described or illustrated herein that a person having ordinary skill in the art would comprehend. The scope of this disclosure is not limited to the example embodiments described or illustrated herein. Moreover, although this disclosure describes and illustrates respective embodiments herein as including particular components, elements, feature, functions, operations, or steps, any of these embodiments may include any combination or permutation of any of the components, elements, features, functions, operations, or steps described or illustrated anywhere herein that a person having ordinary skill in the art would comprehend. Furthermore, reference in the appended claims to an apparatus or system or a component of an apparatus or system being adapted to, arranged to, capable of, configured to, enabled to, operable to, or operative to perform a particular function encompasses that apparatus, system, component, whether or not it or that particular function is activated, turned on, or unlocked, as long as that apparatus, system, or component is so adapted, arranged, capable, configured, enabled, operable, or operative. Additionally, although this disclosure describes or illustrates particular embodiments as providing particular advantages, particular embodiments may provide none, some, or all of these advantages.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Addition of Figures 28 and 29, which illustrate two tables including the numerical parameters and results.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161